The power of attorney to plaintiff and the submission to arbitration do not make clear the subject matter of the arbitration, but if, as is otherwise indicated, the subject matter is the distribution -of a decedent’s estate, it would not constitute an arbitrable controversy. That does not mean that plaintiff’s wife might not have .a good and collectible claim through estate administration, or otherwise against defendant for funds originating in an estate but presently in a status beyond any stage of estate administration, which claim might be arbitrable, but on the present submission that does not appear to be the case. Order appealed from unanimously affirmed, with $20 costs and disbursements. Present — Peck, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ. [See post, p. 80S.]